Exhibit 10.1

PETIQ, INC.

AMENDED AND RESTATED 2017 OMNIBUS INCENTIVE PLAN

 

Section 1.

General.

The name of the Plan is the PetIQ, Inc. Amended and Restated 2017 Omnibus
Incentive Plan (the “Plan”). The Plan intends to: (i) encourage the
profitability and growth of the Company through short-term and long-term
incentives that are consistent with the Company’s objectives; (ii) give
Participants an incentive for excellence in individual performance;
(iii) promote teamwork among Participants; and (iv) give the Company a
significant advantage in attracting and retaining key Employees, Directors and
Consultants. To accomplish such purposes, the Plan provides that the Company may
grant Options, Stock Appreciation Rights, Restricted Shares, Restricted Stock
Units, Performance-Based Awards (including performance-based Restricted Shares
and Restricted Stock Units), Other Stock-Based Awards, Other Cash-Based Awards
or any combination of the foregoing.

 

Section 2.

Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a)         “Administrator” means the Board, or, if and to the extent the Board
does not administer the Plan, the Committee appointed by the Board to administer
the Plan in accordance with Section 3 of the Plan.

(b)         “Affiliate” means a Person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the Person specified. An entity shall be deemed an Affiliate of
the Company for purposes of this definition only for such periods as the
requisite ownership or control relationship is maintained.

(c)         “Approval Date” means the date on which the Plan is approved by the
Company’s stockholders.

(d)         “Articles of Incorporation” means the articles of incorporation of
the Company, as may be amended and/or restated from time to time.

(e)         “Automatic Exercise Date” means, with respect to an Option or a
Stock Appreciation Right, the last business day of the applicable term of the
Option pursuant to Section 7(d) or the Stock Appreciation Right pursuant to
Section 8(g).

(f)         “Award” means any Option, Stock Appreciation Right, Restricted
Share, Restricted Stock Unit, Performance-Based Award, Other Stock-Based Award
or Other Cash-Based Award granted under the Plan.

(g)         “Award Agreement” means any agreement, contract or other instrument
or document evidencing an Award. Evidence of an Award may be in written or
electronic form, may be limited to notation on the books and records of the
Company and, with the approval of the Administrator, need not be signed by a
representative of the Company or a Participant. Any Shares that become
deliverable to the Participant pursuant to the Plan may be issued in certificate
form in the name of the Participant or in book-entry form in the name of the
Participant.

(h)         “Bylaws” means the bylaws of the Company, as may be amended and/or
restated from time to time.

(i)         “Beneficial Owner” (or any variant thereof) has the meaning defined
in Rule 13d-3 under the Exchange Act.

(j)         “Board” means the Board of Directors of the Company.

(k)         “Cause” shall have the meaning assigned to such term in any Company
or Affiliate employment, severance, or similar agreement or Award Agreement with
the Participant or, if no such agreement exists or the agreement does not define
“Cause,” Cause means (i) any conduct, action or behavior by a Participant,
whether or not

 

1



--------------------------------------------------------------------------------

in connection with the Participant’s employment, including, without limitation,
the commission of any felony or a lesser crime involving dishonesty, fraud,
misappropriation, theft, wrongful taking of property, embezzlement, bribery,
forgery, extortion or other crime of moral turpitude, that has or may reasonably
be expected to have a material adverse effect on the reputation or business of
the Company, its Subsidiaries and Affiliates or which results in gain or
personal enrichment of the Participant to the detriment of the Company, its
Subsidiaries and Affiliates; (ii) a governmental authority, including, without
limitation, the Environmental Protection Agency or the Food and Drug
Administration, has prohibited the Participant from working or being affiliated
with the Company, its Subsidiaries and Affiliates or the business conducted
thereby; (iii) the commission of any act by the Participant of gross negligence
or malfeasance, or any willful violation of law, in each case, in connection
with the Participant’s performance of his or her duties with the Company or a
Subsidiary or Affiliate thereof; (iv) performance of the Participant’s duties in
an unsatisfactory manner after a written warning and a ten (10) day opportunity
to cure or failure to observe material policies generally applicable to
employees after a written warning and a ten (10) day opportunity to cure;
(v) breach of the Participant’s duty of loyalty to the Company Group;
(vi) chronic absenteeism; (vii) substance abuse, illegal drug use or habitual
insobriety; or (viii) violation of obligations of confidentiality to any third
party in the course of providing services to the Company, its Subsidiaries and
Affiliates.

(l)         “Change in Capitalization” means any (i) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (ii) extraordinary dividend
(whether in the form of cash, Common Stock or other property), stock split or
reverse stock split, (iii) combination or exchange of shares, (iv) other change
in corporate structure or (v) payment of any other distribution, which, in any
such case, the Administrator determines, in its sole discretion, affects the
Shares such that an adjustment pursuant to Section 5 of the Plan is appropriate.

(m)         “Change in Control” shall be deemed to have occurred if an event set
forth in any one of the following paragraphs shall have occurred following the
Effective Date:

(i)          any Person, other than (A) Eos Partners, L.P. and Eos Capital
Partners IV, L.P., and their respective Affiliates and successors, or (B) the
Company or a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing more than thirty percent
(30%) of the combined voting power of the Company’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (A) of paragraph (iii) below or any acquisition
directly from the Company; or

(ii)         the following individuals cease for any reason to constitute a
majority of the number of Directors then serving on the Board: individuals who,
during any period of two (2) consecutive years, constitute the Board and any new
Director (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest, including, but not
limited to, a consent solicitation, relating to the election of Directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
at the beginning of the two (2) year period or whose appointment, election or
nomination for election was previously so approved or recommended; or

(iii)        there is consummated a merger or consolidation of the Company or
any Subsidiary thereof with any other corporation, other than a merger or
consolidation (A) that results in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company (or such surviving entity or, if the
Company or the entity surviving such merger is then a subsidiary, the ultimate
parent thereof) outstanding immediately after such merger or consolidation, and
(B) immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the Board of the
entity surviving such merger or consolidation or, if the Company or the entity
surviving such merger is then a subsidiary, the ultimate parent thereof; or

 

2



--------------------------------------------------------------------------------

(iv)        the consummation of a plan of complete liquidation or dissolution of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets, other than
(A) a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned directly or indirectly
by stockholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (B) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.

For each Award that constitutes deferred compensation under Code Section 409A, a
Change in Control (where applicable) shall be deemed to have occurred under the
Plan with respect to such Award only if a change in the ownership or effective
control of the Company or a change in ownership of a substantial portion of the
assets of the Company shall also constitute a “change in control event” under
Code Section 409A.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

(n)         “Change in Control Price” shall have the meaning set forth in
Section 12 of the Plan.

(o)         “Code” means the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto. Any reference in the Plan to any section of
the Code shall be deemed to include any regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, regulations or guidance.

(p)         “Committee” means any committee or subcommittee the Board may
appoint to administer the Plan. Subject to the discretion of the Board, the
Committee shall be composed entirely of individuals who meet the qualifications
of a “non-employee director” within the meaning of Rule 16b-3 under the Exchange
Act and any other qualifications required by the applicable stock exchange on
which the Common Stock is traded. If at any time or to any extent the Board
shall not administer the Plan, then the functions of the Administrator specified
in the Plan shall be exercised by the Committee. Except as otherwise provided in
the Company’s Articles of Incorporation or Bylaws, or any charter establishing
the Committee, any action of the Committee with respect to the administration of
the Plan shall be taken by a majority vote at a meeting at which a quorum is
duly constituted or unanimous written consent of the Committee’s members.

(q)         “Common Stock” means the Class A common stock, par value $0.001 per
share, of the Company.

(r)         “Company” means PetIQ, Inc., a Delaware corporation (or any
successor corporation, except as the term “Company” is used in the definition of
“Change in Control” above).

(s)         “Consultant” means any current or prospective consultant or
independent contractor of the Company or an Affiliate thereof, in each case, who
is not an Employee, Executive Officer or non-employee Director.

(t)         “Disability” shall have the meaning assigned to such term in any
individual employment, severance or similar agreement or Award Agreement with
the Participant or, if no such agreement exists or the agreement does not define
“Disability,” Disability means, with respect to any Participant, that such
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering Employees of the
Company or an Affiliate thereof.

 

3



--------------------------------------------------------------------------------

(u)         “Director” means any individual who is a member of the Board on or
after the Effective Date.

(v)         “Effective Date” shall have the meaning set forth in Section 19 of
the Plan.

(w)         “Eligible Recipient” means: (i) an Employee; (ii) a non-employee
Director; or (iii) a Consultant, in each case, who has been selected as an
eligible recipient under the Plan by the Administrator. Notwithstanding the
foregoing, to the extent required to avoid the imposition of additional taxes
under Code Section 409A, “Eligible Recipient” means: an (1) Employee; (2) a
non-employee Director; or (3) a Consultant, in each case, of the Company or a
Subsidiary thereof, who has been selected as an eligible recipient under the
Plan by the Administrator.

(x)         “Employee” shall mean any current or prospective employee of the
Company or an Affiliate thereof, as described in Treasury Regulation
Section 1.421-1(h), including an Executive Officer or Director who is also
treated as an employee.

(y)         “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

(z)         “Executive Officer” means each Participant who is an executive
officer (within the meaning of Rule 3b-7 under the Exchange Act) of the Company.

(aa)         “Exercise Price” means, with respect to any Award under which the
holder may purchase Shares, the price per share at which a holder of such Award
granted hereunder may purchase Shares issuable upon exercise of such Award.

(bb)         “Fair Market Value” as of a particular date shall mean: (i) if the
Common Stock is admitted to trading on a national securities exchange, the fair
market value of a Share on any date shall be the closing sale price reported for
such share on such exchange on such date or, if no sale was reported on such
date, on the last day preceding such date on which a sale was reported; (ii) if
the Shares are not then listed on a national securities exchange, the average of
the highest reported bid and lowest reported asked prices for the Shares as
reported by the National Association of Securities Dealers, Inc. Automated
Quotations System or such other quotation system for the last preceding date on
which there was a sale of such stock ; or (iii) if the Shares are not then
listed on a national securities exchange or traded in an over-the-counter market
or the value of such Shares is not otherwise determinable, such value as
determined by the Committee in good faith and in a manner not inconsistent with
Code Section 409A.

(cc)         “Free Standing Rights” shall have the meaning set forth in
Section 8(a) of the Plan.

(dd)         “Incentive Stock Option” means an Option that is intended to
satisfy the requirements applicable to an “incentive stock option” described in
Code Section 422.

(ee)         “Nonqualified Stock Option” means an Option that is not intended to
be an Incentive Stock Option.

(ff)         “Option” means an option to purchase Shares granted pursuant to
Section 7 of the Plan.

(gg)         “Other Cash-Based Award” means a cash Award granted to a
Participant under Section 11 of the Plan, including cash awarded as a bonus or
upon the attainment of Performance Goals or otherwise as permitted under the
Plan.

(hh)         “Other Stock-Based Award” means a right or other interest granted
to a Participant under the Plan that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Common
Stock, including, but not limited to, unrestricted Shares or dividend
equivalents, each of which may be subject to the attainment of Performance Goals
or a period of continued employment or other terms or conditions as permitted
under the Plan.

 

4



--------------------------------------------------------------------------------

(ii)         “Participant” means any Eligible Recipient selected by the
Administrator, pursuant to the Administrator’s authority provided for in
Section 3 of the Plan, to receive grants of Options, Stock Appreciation Rights,
Restricted Shares, Restricted Stock Units, Other Stock-Based Awards, Other
Cash-Based Awards or any combination of the foregoing, and, upon his or her
death, his or her successors, heirs, executors and administrators, as the case
may be, solely with respect to any Awards outstanding at the date of the
Eligible Recipient’s death.

(jj)         “Performance-Based Award” means any Award granted under the Plan
that is subject to one or more performance goals. Any dividends or dividend
equivalents payable or credited to a Participant with respect to any unvested
Performance-Based Award shall be subject to the same performance goals as the
Shares or units underlying the Performance-Based Award.

(kk)         “Performance Goals” means performance goals based on one or more of
the following criteria: (i) earnings before interest and taxes; (ii) earnings
before interest, taxes, depreciation and amortization; (iii) net operating
profit after tax; (iv) cash flow; (v) revenue; (vi) net revenues; (vii) sales;
(viii) days sales outstanding; (ix) scrap rates; (x) income; (xi) net income;
(xii) operating income; (xiii) net operating income; (xiv) operating margin;
(xv) earnings; (xvi) earnings per share; (xvii) return on equity; (xviii) return
on investment; (xix) return on capital; (xx) return on assets; (xxi) return on
net assets; (xxii) total shareholder return; (xxiii) economic profit;
(xxiv) market share; (xxv) appreciation in the fair market value, book value or
other measure of value of the Company’s Common Stock; (xxvi) expense or cost
control; (xxvii) working capital; (xxviii) volume or production; (xxix) new
products; (xxx) customer satisfaction; (xxxi) brand development;
(xxxii) employee retention or employee turnover; (xxxiii) employee satisfaction
or engagement; (xxxiv) environmental, health or other safety goals;
(xxxv) individual performance; (xxxvi) strategic objective milestones;
(xxxvii) days inventory outstanding; (xxxviii) any other criteria specified by
the Administrator in its sole discretion; and (xxxix) any combination of, or as
applicable, a specified increase or decrease in, any of the foregoing. Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company or an Affiliate thereof, or a division or strategic business
unit of the Company, or may be applied to the performance of the Company
relative to a market index, a group of other companies or a combination thereof,
all as determined by the Committee. The Performance Goals may include a
threshold level of performance below which no payment shall be made (or no
vesting shall occur), levels of performance at which specified payments shall be
made (or specified vesting shall occur), and a maximum level of performance
above which no additional payment shall be made (or at which full vesting shall
occur). Such definitions may provide for equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or an Affiliate thereof or the financial statements of the Company
or an Affiliate thereof, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
unusual in nature, infrequent in occurrence or unusual in nature and infrequent
in occurrence or related to the disposal of a segment of a business or related
to a change in accounting principles.

(ll)          “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any Subsidiary thereof,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary thereof, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(mm)       “Related Rights” shall have the meaning set forth in Section 8(a) of
the Plan.

(nn)         “Restricted Shares” means an Award of Shares granted pursuant to
Section 9 of the Plan subject to certain restrictions that lapse at the end of a
specified period or periods.

(oo)         “Restricted Stock Unit” means a notional account established
pursuant to an Award granted to a Participant, as described in Section 10 of the
Plan, that is (i) valued solely by reference to Shares, (ii) subject to
restrictions specified in the Award Agreement, and (iii) payable in cash or in
Shares (as specified in the Award Agreement). The Restricted Stock Units awarded
to the Participant will vest according to the time-based criteria or performance
goals criteria specified in the Award Agreement.

 

5



--------------------------------------------------------------------------------

(pp)         “Restricted Period” means the period of time determined by the
Administrator during which an Award or a portion thereof is subject to
restrictions or, as applicable, the period of time within which performance is
measured for purposes of determining whether an Award has been earned.

(qq)         “Retirement” means a termination of a Participant’s employment,
other than for Cause and other than by reason of death or Disability, on or
after the attainment of age 65.

(rr)         “Rule 16b-3” shall have the meaning set forth in Section 3(a) of
the Plan.

(ss)         “Shares” means shares of Common Stock reserved for issuance under
the Plan, as adjusted pursuant to the Plan, and any successor (pursuant to a
merger, consolidation or other reorganization) security.

(tt)         “Stock Appreciation Right” means the right pursuant to an Award
granted under Section 8 of the Plan to receive an amount equal to the excess, if
any, of (i) the aggregate Fair Market Value, as of the date such Award or
portion thereof is surrendered, of the Shares covered by such Award or such
portion thereof, over (ii) the aggregate Exercise Price of such Award or such
portion thereof.

(uu)         “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than fifty percent (50%) of the voting
shares or other similar interests or a sole general partner interest or managing
member or similar interest of such other Person. An entity shall be deemed a
Subsidiary of the Company for purposes of this definition only for such periods
as the requisite ownership or control relationship is maintained.
Notwithstanding the foregoing, in the case of an Incentive Stock Option or any
determination relating to an Incentive Stock Option, “Subsidiary” means a
corporation that is a subsidiary of the Company within the meaning of Code
Section 424(f).

(vv)         “Substitute Award” shall mean an Award granted under the Plan upon
the assumption of, or in substitution for, outstanding equity awards granted by
a company or other entity in connection with a corporate transaction, such as a
merger, combination, consolidation, or acquisition of property or stock;
provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

 

Section 3.

Administration.

(a)         The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Rule 16b-3 under the
Exchange Act (“Rule 16b-3”), to the extent applicable.

(b)         Pursuant to the terms of the Plan, the Administrator, subject, in
the case of any Committee, to any restrictions on the authority delegated to it
by the Board, shall have the power and authority, without limitation:

(i)          to select those Eligible Recipients who shall be Participants;

(ii)         to determine whether and to what extent Options, Stock Appreciation
Rights, Restricted Shares, Restricted Stock Units, Other Stock-Based Awards,
Other Cash-Based Awards or a combination of any of the foregoing, are to be
granted hereunder to Participants;

(iii)        to determine the number of Shares to be covered by each Award
granted hereunder;

(iv)        to determine the terms and conditions, not inconsistent with the
terms of the Plan, of each Award granted hereunder, including, but not limited
to, (A) the restrictions applicable to Restricted Shares and Restricted Stock
Units and the conditions under which restrictions applicable to such Restricted
Shares and Restricted Stock Units shall lapse, (B) the Performance Goals and
periods applicable to Awards, if any, (C) the Exercise Price of each Award,
(D) the vesting schedule applicable to each Award, (E) the number

 

6



--------------------------------------------------------------------------------

of Shares subject to each Award and (F) subject to the requirements of Code
Section 409A (to the extent applicable), any amendments to the terms and
conditions of outstanding Awards, including, but not limited to, extending the
exercise period of such Awards and accelerating the vesting schedule of such
Awards;

(v)         to determine the terms and conditions, not inconsistent with the
terms of the Plan, which shall govern all written instruments evidencing
Options, Stock Appreciation Rights, Restricted Shares, Restricted Stock Units or
Other Stock-Based Awards, Other Cash-Based Awards or any combination of the
foregoing granted hereunder;

(vi)       to determine the Fair Market Value;

(vii)      to determine the duration and purpose of leaves of absence which may
be granted to a Participant without constituting termination of the
Participant’s employment for purposes of Awards granted under the Plan;

(viii)     to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(ix)        to reconcile any inconsistency in, correct any defect in and/or
supply any omission in the Plan, any Award Agreement or other instrument or
agreement relating to the Plan or an Award granted under the Plan; and

(x)         to construe and interpret the terms and provisions of the Plan and
any Award issued under the Plan (and any Award Agreement relating thereto), and
to otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan.

(c)         All decisions made by the Administrator pursuant to the provisions
of the Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, or any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.

 

Section 4.

Shares Reserved for Issuance Under the Plan.

(a)         Subject to Section 5 of the Plan, the number of Shares that are
reserved and available for issuance pursuant to Awards granted under the Plan is
3,914,047. The maximum number of Shares that may be issued pursuant to Options
intended to be Incentive Stock Options is 478,512.

(b)         The aggregate Awards granted during any fiscal year to any
Participant shall not exceed, subject to adjustment as provided in Section 5 of
the Plan: (i) 478,512 Shares subject to Options or Stock Appreciation Rights,
(ii) 478,512 Shares subject to Restricted Shares, Restricted Stock Units or
Other Stock-Based Awards (other than Stock Appreciation Rights), and (iii)
$2,000,000 with respect to Other Cash-Based Awards with a Restricted Period of
one (1) year and $2,000,000 with respect to Other Cash-Based Awards with a
Restricted Period greater than one (1) year. Notwithstanding the foregoing, the
maximum number of Shares subject to Awards granted during any fiscal year to any
non-employee Director, when taken together with any cash fees paid to such
non-employee Director during the fiscal year in respect of his or her service as
a Director, shall not exceed $500,000 in total value (calculating the value of
any such Awards based on the grant date Fair Market Value of such Awards for
financial reporting purposes).

(c)         Shares issued under the Plan may, in whole or in part, be authorized
but unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise.

 

7



--------------------------------------------------------------------------------

Any Shares subject to an Award under the Plan that, after the Effective Date,
are forfeited, canceled, settled or otherwise terminated without a distribution
of Shares to a Participant will thereafter be deemed to be available for Awards.
In applying the immediately preceding sentence, if (i) Shares otherwise issuable
or issued in respect of, or as part of, any Award are withheld to cover taxes,
such Shares shall be treated as having been issued under the Plan and shall not
again be available for issuance under the Plan, (ii) Shares otherwise issuable
or issued in respect of, or as part of, any Award of Options or Stock
Appreciation Rights are withheld to cover the Exercise Price, such Shares shall
be treated as having been issued under the Plan and shall not be available for
issuance under the Plan, and (iii) any Stock-settled Stock Appreciation Rights
are exercised, the aggregate number of Shares subject to such Stock Appreciation
Rights shall be deemed issued under the Plan and shall not be available for
issuance under the Plan.

(d)         Substitute Awards shall not reduce the Shares authorized for grant
under the Plan. In the event that a company acquired by the Company or any
Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available Shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Affiliates immediately prior to such
acquisition or combination.

(e)         In the event that the Company or an Affiliate consummates a
transaction described in Code Section 424(a) (e.g., the acquisition of property
or stock from an unrelated corporation), persons who become Employees or
Directors on account of such transaction may be granted Substitute Awards in
substitution for awards granted by their former employer, and any such
substitute Options or Stock Appreciation Rights may be granted with an Exercise
Price less than the Fair Market Value of a Share on the grant date thereof;
provided, however, the grant of such substitute Option or Stock Appreciation
Right shall not constitute a “modification” as defined in Code Section 424(h)(3)
and the applicable Treasury regulations.

 

Section 5.

Equitable Adjustments.

In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of Shares
reserved for issuance under the Plan and the maximum number of Shares that may
be subject to Awards granted to any Participant in any calendar or fiscal year,
(ii) the kind, number and Exercise Price subject to outstanding Options and
Stock Appreciation Rights granted under the Plan, provided, however, that any
such substitution or adjustment with respect to Options and Stock Appreciation
Rights shall occur in accordance with the requirements of Code Section 409A, and
(iii) the kind, number and purchase price of Shares subject to outstanding
Restricted Shares or Other Stock-Based Awards granted under the Plan, in each
case as may be determined by the Administrator, in its sole discretion;
provided, however, that any fractional Shares resulting from the adjustment
shall be eliminated. Such other equitable substitutions or adjustments shall be
made as may be determined by the Administrator, in its sole discretion. Without
limiting the generality of the foregoing, in connection with a Change in
Capitalization, the Administrator may provide, in its sole discretion, for the
cancellation of any outstanding Award granted hereunder in exchange for payment
in cash or other property having an aggregate Fair Market Value of the Shares
covered by such Award, reduced by the aggregate Exercise Price or purchase price
thereof, if any. Notwithstanding anything contained in the Plan to the contrary,
any adjustment with respect to an Incentive Stock Option due to an adjustment or
substitution described in this Section 5 shall comply with the rules of Code
Section 424(a), and in no event shall any adjustment be made which would render
any Incentive Stock Option granted hereunder to be disqualified as an incentive
stock option for purposes of Code Section 422. The Administrator’s
determinations pursuant to this Section 5 shall be final, binding and
conclusive.

 

Section 6.

Eligibility.

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among Eligible Recipients.

 

8



--------------------------------------------------------------------------------

Section 7.

Options.

(a)         General. The Committee may, in its sole discretion, grant Options to
Participants. Solely with respect to Participants who are Employees, the
Committee may grant Incentive Stock Options, Nonqualified Stock Options or a
combination of both. With respect to all other Participants, the Committee may
grant only Nonqualified Stock Options. Each Participant who is granted an Option
shall enter into an Award Agreement with the Company, containing such terms and
conditions as the Administrator shall determine, in its sole discretion, which
Award Agreement shall specify whether the Option is an Incentive Stock Option or
a Nonqualified Stock Option and shall set forth, among other things, the
Exercise Price of the Option, the term of the Option and provisions regarding
exercisability of the Option granted thereunder. The provisions of each Option
need not be the same with respect to each Participant. More than one Option may
be granted to the same Participant and be outstanding concurrently hereunder.
Options granted under the Plan shall be subject to the terms and conditions set
forth in this Section 7 and shall contain such additional terms and conditions,
not inconsistent with the terms of the Plan, as the Administrator shall deem
desirable and set forth in the applicable Award Agreement. The prospective
recipient of an Option shall not have any rights with respect to such Award,
unless and until such recipient has received an Award Agreement and, if required
by the Administrator in the Award Agreement, executed and delivered a fully
executed copy thereof to the Company, within a period of sixty (60) days (or
such other period as the Administrator may specify) after the award date.

(b)         Limits on Incentive Stock Options. If the Administrator grants
Incentive Stock Options, then to the extent that the aggregate fair market value
of Shares with respect to which Incentive Stock Options are exercisable for the
first time by any individual during any calendar year (under all plans of the
Company) exceeds $100,000, such Options will be treated as Nonqualified Stock
Options to the extent required by Code Section 422.

(c)         Exercise Price. The Exercise Price of Shares purchasable under an
Option shall be determined by the Administrator in its sole discretion at the
time of grant; provided, however, that (i) in no event shall the Exercise Price
of an Option be less than one hundred percent (100%) of the Fair Market Value of
the Common Stock on the date of grant, and (ii) no Incentive Stock Option
granted to a ten percent (10%) stockholder of the Company’s Common Stock (within
the meaning of Code Section 422(b)(6)) shall have an exercise price per share
less than one-hundred ten percent (110%) of the Fair Market Value of a Share on
such date.

(d)         Option Term. The maximum term of each Option shall be fixed by the
Administrator, but in no event shall (i) an Option be exercisable more than ten
(10) years after the date such Option is granted, and (ii) an Incentive Stock
Option granted to a ten percent (10%) stockholder of the Company’s Common Stock
(within the meaning of Code Section 422(b)(6)) be exercisable more than five
(5) years after the date such Option is granted. Each Option’s term is subject
to earlier expiration pursuant to the applicable provisions in the Plan and the
Award Agreement. Notwithstanding the foregoing, the Administrator shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as the Administrator, in its sole discretion,
deems appropriate. Notwithstanding any contrary provision herein, if, on the
date an outstanding Option would expire, the exercise of the Option, including
by a “net exercise” or “cashless” exercise, would violate applicable securities
laws or any insider trading policy maintained by the Company from time to time,
the expiration date applicable to the Option will be extended, except to the
extent such extension would violate Section 409A, to a date that is thirty
(30) calendar days after the date the exercise of the Option would no longer
violate applicable securities laws or any such insider trading policy.

(e)         Exercisability. Each Option shall be exercisable at such time or
times and subject to such terms and conditions, including the attainment of
pre-established Performance Goals, as shall be determined by the Administrator
in the applicable Award Agreement. The Administrator may also provide that any
Option shall be exercisable only in installments, and the Administrator may
waive such installment exercise provisions at any time, in whole or in part,
based on such factors as the Administrator may determine in its sole discretion.
Notwithstanding anything to the contrary contained herein, an Option may not be
exercised for a fraction of a share.

(f)         Method of Exercise. Options may be exercised in whole or in part by
giving written notice of exercise to the Company specifying the number of Shares
to be purchased, accompanied by payment in full of the aggregate Exercise Price
of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options,

 

9



--------------------------------------------------------------------------------

payment in whole or in part may also be made (i) by means of consideration
received under any cashless exercise procedure approved by the Administrator
(including the withholding of Shares otherwise issuable upon exercise), (ii) in
the form of unrestricted Shares already owned by the Participant which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Shares as to which such Option shall be exercised, (iii) any other form
of consideration approved by the Administrator and permitted by applicable law
or (iv) any combination of the foregoing. In determining which methods a
Participant may utilize to pay the Exercise Price, the Administrator may
consider such factors as it determines are appropriate; provided, however, that
with respect to Incentive Stock Options, all such discretionary determinations
shall be made by the Administrator at the time of grant and specified in the
Award Agreement.

(g)         Rights as Stockholder. A Participant shall have no rights to
dividends or any other rights of a stockholder with respect to the Shares
subject to an Option until the Participant has given written notice of the
exercise thereof, has paid in full for such Shares and has satisfied the
requirements of Section 15 of the Plan and the Shares have been issued to the
Participant.

(h)         Termination of Employment or Service.

(i)         Unless the applicable Award Agreement provides otherwise, in the
event that the employment or service of a Participant with the Company and all
Affiliates thereof shall terminate for any reason other than Cause, Retirement,
Disability, or death, (A) Options granted to such Participant, to the extent
that they are exercisable at the time of such termination, shall remain
exercisable until the date that is ninety (90) days after such termination, on
which date they shall expire, and (B) Options granted to such Participant, to
the extent that they were not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination. The ninety
(90) day period described in this Section 7(h)(i) shall be extended to one
(1) year after the date of such termination in the event of the Participant’s
death during such ninety (90) day period. Notwithstanding the foregoing, no
Option shall be exercisable after the expiration of its term.

(ii)        Unless the applicable Award Agreement provides otherwise, in the
event that the employment or service of a Participant with the Company and all
Affiliates thereof shall terminate on account of Retirement, Disability or the
death of the Participant, (A) Options granted to such Participant, to the extent
that they were exercisable at the time of such termination, shall remain
exercisable until the date that is one (1) year after such termination, on which
date they shall expire and (B) Options granted to such Participant, to the
extent that they were not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination. Notwithstanding
the foregoing, no Option shall be exercisable after the expiration of its term.

(iii)       In the event of the termination of a Participant’s employment or
service for Cause, all outstanding Options granted to such Participant shall
expire at the commencement of business on the date of such termination.

(iv)        For purposes of this Section 7(h), Options that are not exercisable
solely due to a blackout period shall be considered exercisable.

(i)         Other Change in Employment Status. An Option may be affected, both
with regard to vesting schedule and termination, by leaves of absence, changes
from full-time to part-time employment, partial disability or other changes in
the employment status or service of a Participant, as evidenced in a
Participant’s Award Agreement.

(j)         Change in Control. Notwithstanding anything herein to the contrary,
upon a Change in Control, all outstanding Options shall be subject to Section 12
of the Plan.

(k)         Automatic Exercise. Unless otherwise provided by the Administrator
in an Award Agreement or otherwise, or as otherwise directed by the Participant
in writing to the Company, each vested and exercisable Option outstanding on the
Automatic Exercise Date with an Exercise Price per Share that is less than the
Fair Market Value

 

10



--------------------------------------------------------------------------------

per Share as of such date shall automatically and without further action by the
Participant or the Company be exercised on the Automatic Exercise Date. In the
sole discretion of the Administrator, payment of the Exercise Price of any such
Option shall be made pursuant to Section 7(f)(i) or (ii) and the Company or any
Affiliate shall deduct or withhold an amount sufficient to satisfy all taxes
associated with such exercise in accordance with Section 15. Unless otherwise
determined by the Administrator, this Section 7(k) shall not apply to an Option
if the Participant’s employment or service has terminated on or before the
Automatic Exercise Date. For the avoidance of doubt, no Option with an Exercise
Price per Share that is equal to or greater the Fair Market Value per Share on
the Automatic Exercise Date shall be exercised pursuant to this Section 7(k).

 

Section 8.

Stock Appreciation Rights.

(a)         General. Stock Appreciation Rights may be granted either alone
(“Free Standing Rights”) or in conjunction with all or part of any Option
granted under the Plan (“Related Rights”). Related Rights may be granted either
at or after the time of the grant of such Option. The Administrator shall
determine the Eligible Recipients to whom, and the time or times at which,
grants of Stock Appreciation Rights shall be made, the number of Shares to be
awarded, the price per Share, and all other conditions of Stock Appreciation
Rights. Notwithstanding the foregoing, no Related Right may be granted for more
Shares than are subject to the Option to which it relates and any Stock
Appreciation Right must be granted with an Exercise Price not less than the Fair
Market Value of Common Stock on the date of grant. The provisions of Stock
Appreciation Rights need not be the same with respect to each Participant. Stock
Appreciation Rights granted under the Plan shall be subject to the following
terms and conditions set forth in this Section 8 and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Administrator shall deem desirable, as set forth in the applicable Award
Agreement.

(b)         Awards; Rights as Stockholder. The prospective recipient of a Stock
Appreciation Right shall not have any rights with respect to such Award, unless
and until such recipient has received an Award Agreement and, if required by the
Administrator in the Award Agreement, executed and delivered a fully executed
copy thereof to the Company, within a period of sixty (60) days (or such other
period as the Administrator may specify) after the award date. Participants who
are granted Stock Appreciation Rights shall have no rights as stockholders of
the Company with respect to the grant or exercise of such rights.

(c)         Exercisability.

(i)         Stock Appreciation Rights that are Free Standing Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Administrator in the applicable Award Agreement.

(ii)        Stock Appreciation Rights that are Related Rights shall be
exercisable only at such time or times and to the extent that the Options to
which they relate shall be exercisable in accordance with the provisions of
Section 7 above and this Section 8 of the Plan.

(d)         Payment Upon Exercise.

(i)         Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares, determined
using the Fair Market Value, equal in value to the excess of the Fair Market
Value as of the date of exercise over the price per share specified in the Free
Standing Right multiplied by the number of Shares in respect of which the Free
Standing Right is being exercised.

(ii)        A Related Right may be exercised by a Participant by surrendering
the applicable portion of the related Option. Upon such exercise and surrender,
the Participant shall be entitled to receive up to, but not more than, that
number of Shares, determined using the Fair Market Value, equal in value to the
excess of the Fair Market Value as of the date of exercise over the Exercise
Price specified in the related Option multiplied by the number of Shares in
respect of which the Related Right is being exercised. Options which have been
so surrendered, in whole or in part, shall no longer be exercisable to the
extent the Related Rights have been so exercised.

 

11



--------------------------------------------------------------------------------

(iii)       Notwithstanding the foregoing, the Administrator may determine to
settle the exercise of a Stock Appreciation Right in cash (or in any combination
of Shares and cash).

(e)         Rights as Stockholder. A Participant shall have no rights to
dividends or any other rights of a stockholder with respect to the Shares
subject to a Stock Appreciation Right Option until the Participant has given
written notice of the exercise thereof, has satisfied the requirements of
Section 15 of the Plan and the Shares have been issued to the Participant.

(f)         Termination of Employment or Service.

(i)         In the event of the termination of employment or service with the
Company and all Affiliates thereof of a Participant who has been granted one or
more Free Standing Rights, such rights shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Administrator in the applicable Award Agreement.

(ii)        In the event of the termination of employment or service with the
Company and all Affiliates thereof of a Participant who has been granted one or
more Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.

(g)         Term.

(i)         The term of each Free Standing Right shall be fixed by the
Administrator, but no Free Standing Right shall be exercisable more than ten
(10) years after the date such right is granted.

(ii)        The term of each Related Right shall be the term of the Option to
which it relates, but no Related Right shall be exercisable more than ten
(10) years after the date such right is granted.

(h)         Change in Control. Notwithstanding anything herein to the contrary,
upon a Change in Control, all outstanding Stock Appreciation Rights shall be
subject to Section 12 of the Plan.

(i)         Automatic Exercise. Unless otherwise provided by the Administrator
in an Award Agreement or otherwise, or as otherwise directed by the Participant
in writing to the Company, each vested and exercisable Stock Appreciation Right
outstanding on the Automatic Exercise Date with an Exercise Price per Share that
is less than the Fair Market Value per Share as of such date shall automatically
and without further action by the Participant or the Company be exercised on the
Automatic Exercise Date. The Company or any Affiliate shall deduct or withhold
an amount sufficient to satisfy all taxes associated with such exercise in
accordance with Section 15. Unless otherwise determined by the Administrator,
this Section 8(i) shall not apply to a Stock Appreciation Right if the
Participant’s employment or service has terminated on or before the Automatic
Exercise Date. For the avoidance of doubt, no Stock Appreciation Right with an
Exercise Price per Share that is equal to or greater the Fair Market Value per
Share on the Automatic Exercise Date shall be exercised pursuant to this
Section 8(i).

 

Section 9.

Restricted Shares.

(a)         General. Restricted Shares may be issued either alone or in addition
to other Awards granted under the Plan. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of
Restricted Shares shall be made; the number of Shares to be awarded; the price,
if any, to be paid by the Participant for the acquisition of Restricted Shares;
the Restricted Period, if any, applicable to Restricted Shares; the Performance
Goals (if any) applicable to Restricted Shares; and all other conditions of the
Restricted Shares. If the restrictions, Performance Goals and/or conditions
established by the Administrator are not attained, a Participant shall forfeit
his or her Restricted Shares in accordance with the terms of the grant. The
provisions of the Restricted Shares need not be the same with respect to each
Participant.

(b)         Awards and Certificates. The prospective recipient of Restricted
Shares shall not have any rights with respect to any such Award, unless and
until such recipient has received an Award Agreement and, if required

 

12



--------------------------------------------------------------------------------

by the Administrator in the Award Agreement, executed and delivered a fully
executed copy thereof to the Company, within a period of sixty (60) days (or
such other period as the Administrator may specify) after the award date. Except
as otherwise provided in Section 9(c) of the Plan, (i) each Participant who is
granted an award of Restricted Shares may, in the Company’s sole discretion, be
issued a stock certificate in respect of such Restricted Shares; and (ii) any
such certificate so issued shall be registered in the name of the Participant,
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to any such Award.

The Company may require that the stock certificates, if any, evidencing
Restricted Shares granted hereunder be held in the custody of the Company until
the restrictions thereon shall have lapsed, and that, as a condition of any
award of Restricted Shares, the Participant shall have delivered a stock power,
endorsed in blank, relating to the Shares covered by such Award.

Notwithstanding anything in the Plan to the contrary, any Restricted Shares
(whether before or after any vesting conditions have been satisfied) may, in the
Company’s sole discretion, be issued in uncertificated form pursuant to the
customary arrangements for issuing shares in such form.

(c)         Restrictions and Conditions. The Restricted Shares granted pursuant
to this Section 9 shall be subject to the following restrictions and conditions
and any additional restrictions or conditions as determined by the Administrator
at the time of grant or thereafter:

(i)          The Administrator may, in its sole discretion, provide for the
lapse of restrictions in installments and may accelerate or waive such
restrictions in whole or in part based on such factors and such circumstances as
the Administrator may determine, in its sole discretion, including, but not
limited to, the attainment of certain Performance Goals, the Participant’s
termination of employment or service as a non-employee Director or Consultant of
the Company or an Affiliate thereof, or the Participant’s death or Disability.

(ii)        Except as provided in Section 16 of the Plan or in the Award
Agreement, the Participant shall generally have the rights of a stockholder of
the Company with respect to Restricted Shares during the Restricted Period. In
the Administrator’s discretion and as provided in the applicable Award
Agreement, a Participant may be entitled to dividends or dividend equivalents on
an Award of Restricted Shares, which will be payable in accordance with the
terms of such grant as determined by the Administrator. Certificates for Shares
of unrestricted Common Stock may, in the Company’s sole discretion, be delivered
to the Participant only after the Restricted Period has expired without
forfeiture in respect of such Restricted Shares, except as the Administrator, in
its sole discretion, shall otherwise determine.

(iii)       The rights of Participants granted Restricted Shares upon
termination of employment or service as a non-employee Director or Consultant of
the Company or an Affiliate thereof terminates for any reason during the
Restricted Period shall be set forth in the Award Agreement.

(d)         Change in Control. Notwithstanding anything herein to the contrary,
upon a Change in Control, all outstanding Restricted Shares shall be subject to
Section 12 of the Plan.

 

Section 10.

Restricted Stock Units.

(a)         General. Restricted Stock Units may be issued either alone or in
addition to other Awards granted under the Plan. The Administrator shall
determine the Eligible Recipients to whom, and the time or times at which,
grants of Restricted Stock Units shall be made; the number of Restricted Stock
Units to be awarded; the Restricted Period, if any, applicable to Restricted
Stock Units; the Performance Goals (if any) applicable to Restricted Stock
Units; and all other conditions of the Restricted Stock Units. If the
restrictions, Performance Goals and/or conditions established by the
Administrator are not attained, a Participant shall forfeit his or her
Restricted Stock Units in accordance with the terms of the grant. The provisions
of Restricted Stock Units need not be the same with respect to each Participant.

 

13



--------------------------------------------------------------------------------

(b)         Award Agreement. The prospective recipient of Restricted Stock Units
shall not have any rights with respect to any such Award, unless and until such
recipient has received an Award Agreement and, if required by the Administrator
in the Award Agreement, executed and delivered a fully executed copy thereof to
the Company, within a period of sixty (60) days (or such other period as the
Administrator may specify) after the award date.

(c)         Restrictions and Conditions. The Restricted Stock Units granted
pursuant to this Section 10 shall be subject to the following restrictions and
conditions and any additional restrictions or conditions as determined by the
Administrator at the time of grant or, subject to Code Section 409A, thereafter:

(i)         The Administrator may, in its sole discretion, provide for the lapse
of restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain Performance Goals, the Participant’s termination
of employment or service as a non-employee Director or Consultant of the Company
or an Affiliate thereof, or the Participant’s death or Disability.

(ii)        Participants holding Restricted Stock Units shall have no voting
rights. A Restricted Stock Unit may, at the Administrator’s discretion, carry
with it a right to dividend equivalents. Such right would entitle the holder to
be credited with an amount equal to all cash dividends paid on one Share while
the Restricted Stock Unit is outstanding. The Administrator, in its discretion,
may grant dividend equivalents from the date of grant or only after a Restricted
Stock Unit is vested.

(iii)       The rights of Participants granted Restricted Stock Units upon
termination of employment or service as a non-employee Director or Consultant of
the Company or an Affiliate thereof terminates for any reason during the
Restricted Period shall be set forth in the Award Agreement.

(d)         Settlement of Restricted Stock Units. Settlement of vested
Restricted Stock Units shall be made to Participants in the form of Shares,
unless the Administrator, in its sole discretion, provides for the payment of
the Restricted Stock Units in cash (or partly in cash and partly in Shares)
equal to the Fair Market Value of the Shares that would otherwise be distributed
to the Participant.

(e)         Rights as Stockholder. Except as provided in the Award Agreement in
accordance with Section 10(c)(ii), a Participant shall have no rights to
dividends or any other rights of a stockholder with respect to the Shares
subject to Restricted Stock Units until the Participant has satisfied all
conditions of the Award Agreement and the requirements of Section 15 of the Plan
and the Shares have been issued to the Participant.

(f)         Change in Control. Notwithstanding anything herein to the contrary,
upon a Change in Control, all outstanding Restricted Stock Units shall be
subject to Section 12 of the Plan.

 

Section 11.

Other Stock-Based or Cash-Based Awards.

(a)         The Administrator is authorized to grant Awards to Participants in
the form of Other Stock-Based Awards or Other Cash-Based Awards, as deemed by
the Administrator to be consistent with the purposes of the Plan and as
evidenced by an Award Agreement. The Administrator shall determine the terms and
conditions of such Awards, consistent with the terms of the Plan, at the date of
grant or thereafter, including any Performance Goals and performance periods.
Common Stock or other securities or property delivered pursuant to an Award in
the nature of a purchase right granted under this Section 11 shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, Shares, other Awards, notes or other
property, as the Administrator shall determine, subject to any required
corporate action.

(b)         The prospective recipient of an Other Stock-Based Award or Other
Cash-Based Award shall not have any rights with respect to such Award, unless
and until such recipient has received an Award Agreement and, if required by the
Administrator in the Award Agreement, executed and delivered a fully executed
copy thereof to the Company, within a period of sixty (60) days (or such other
period as the Administrator may specify) after the award date.

 

14



--------------------------------------------------------------------------------

(c)         Notwithstanding anything herein to the contrary, upon a Change in
Control, all outstanding Other Stock-Based Awards and Other Cash-Based Awards
shall be subject to Section 12 of the Plan.

 

Section 12.

Change in Control.

The Administrator may provide in the applicable Award Agreement that an Award
will vest on an accelerated basis upon the Participant’s termination of
employment or service in connection with a Change in Control or upon the
occurrence of any other event that the Administrator may set forth in the Award
Agreement. If the Company is a party to an agreement that is reasonably likely
to result in a Change in Control, such agreement may provide for: (i) the
continuation of any Award by the Company, if the Company is the surviving
corporation; (ii) the assumption of any Award by the surviving corporation or
its parent or subsidiary; (iii) the substitution by the surviving corporation or
its parent or subsidiary of equivalent awards for any Award, provided, however,
that any such substitution with respect to Options and Stock Appreciation Rights
shall occur in accordance with the requirements of Code Section 409A; or
(iv) settlement of any Award for the Change in Control Price (less, to the
extent applicable, the per share exercise or grant price), or, if the per share
exercise or grant price equals or exceeds the Change in Control Price or if the
Administrator determines that Award cannot reasonably become vested pursuant to
its terms, such Award shall terminate and be canceled. To the extent that
Restricted Shares, Restricted Stock Units or other Awards settle in Shares in
accordance with their terms upon a Change in Control, such Shares shall be
entitled to receive as a result of the Change in Control transaction the same
consideration as the Shares held by stockholders of the Company as a result of
the Change in Control transaction. For purposes of this Section 12, “Change in
Control Price” shall mean (A) the price per share of Common Stock paid to
stockholders of the Company in the Change in Control transaction, or (B) the
Fair Market Value of a Share upon a Change in Control, as determined by the
Administrator. To the extent that the consideration paid in any such Change in
Control transaction consists all or in part of securities or other non-cash
consideration, the value of such securities or other non-cash consideration
shall be determined in good faith by the Administrator.

 

Section 13.

Amendment and Termination.

(a)         The Board or the Committee may amend, alter or terminate the Plan,
but no amendment, alteration, or termination shall be made that would impair the
rights of a Participant under any Award theretofore granted without such
Participant’s consent.

(b)         Notwithstanding the foregoing, (i) approval of the Company’s
stockholders shall be obtained to increase the aggregate Share limit and annual
Award limits described in Section 4 and for any amendment that would require
such approval in order to satisfy the rules of the stock exchange on which the
Common Stock is traded or other applicable law; and (ii) without stockholder
approval to the extent required by the rules of any applicable national
securities exchange or inter-dealer quotation system on which the Shares are
listed or quoted, except as otherwise permitted under Section 5 of the Plan,
(A) no amendment or modification may reduce the Exercise Price of any Option or
Stock Appreciation Right, (B) the Committee may not cancel any outstanding
Option or Stock Appreciation Right and replace it with a new Option or Stock
Appreciation Right, another Award or cash and (C) the Committee may not take any
other action that is considered a “repricing” for purposes of the stockholder
approval rules of the applicable securities exchange or inter-dealer quotation
system.

(c)         Subject to the terms and conditions of the Plan, the Administrator
may modify, extend or renew outstanding Awards under the Plan, or accept the
surrender of outstanding Awards (to the extent not already exercised) and grant
new Awards in substitution of them (to the extent not already exercised).

(d)         Notwithstanding the foregoing, no alteration, modification or
termination of an Award will, without the prior written consent of the
Participant, adversely alter or impair any rights or obligations under any Award
already granted under the Plan.

 

15



--------------------------------------------------------------------------------

Section 14.

Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made or Shares not yet
transferred to a Participant by the Company, nothing contained herein shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.

 

Section 15.

Withholding Taxes.

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for federal,
state and/or local income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind, domestic or foreign, required by law or regulation to
be withheld with respect to the Award. The obligations of the Company under the
Plan shall be conditional on the making of such payments or arrangements, and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Participant.
Whenever cash is to be paid pursuant to an Award granted hereunder, the Company
shall have the right to deduct therefrom an amount sufficient to satisfy any
federal, state and local withholding tax requirements related thereto. Whenever
Shares are to be delivered pursuant to an Award, the Company shall have the
right to require the Participant to remit to the Company in cash an amount
sufficient to satisfy any related federal, state and local taxes, domestic or
foreign, to be withheld and applied to the tax obligations. With the approval of
the Administrator, a Participant may satisfy the foregoing requirement by
electing to have the Company withhold from delivery of Shares or by delivering
already owned unrestricted shares of Common Stock, in each case, having a value
equal to the amount required to be withheld or such other greater amount up to
the maximum statutory rate under applicable law, as applicable to such
Participant, if such other greater amount would not result in adverse financial
accounting treatment, as determined by the Administrator (including in
connection with the effectiveness of FASB Accounting Standards Update 2016-09).
Such Shares shall be valued at their Fair Market Value on the date of which the
amount of tax to be withheld is determined. Fractional share amounts shall be
settled in cash. Such an election may be made with respect to all or any portion
of the Shares to be delivered pursuant to an Award. The Company may also use any
other method of obtaining the necessary payment or proceeds, as permitted by
law, to satisfy its withholding obligation with respect to any Option or other
Award.

 

Section 16.

Non-United States Employees.

Without amending the Plan, the Administrator may grant Awards to eligible
persons residing in non-United States jurisdictions on such terms and conditions
different from those specified in the Plan, including the terms of any award
agreement or plan, adopted by the Company or any Subsidiary thereof to comply
with, or take advantage of favorable tax or other treatment available under, the
laws of any non-United States jurisdiction, as may in the judgment of the
Administrator be necessary or desirable to foster and promote achievement of the
purposes of the Plan and, in furtherance of such purposes the Administrator may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or its Subsidiaries operates or has
employees.

 

Section 17.

Transfer of Awards.

No purported sale, assignment, mortgage, hypothecation, transfer, charge,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any Award or
any agreement or commitment to do any of the foregoing (each, a “Transfer”) by
any holder thereof in violation of the provisions of the Plan or an Award
Agreement will be valid, except with the prior written consent of the
Administrator, which consent may be granted or withheld in the sole discretion
of the Administrator. Any purported Transfer of an Award or any economic benefit
or interest therein in violation of the Plan or an Award Agreement shall be null
and void ab initio, and shall not create any obligation or liability of the
Company, and any person purportedly acquiring any Award or any economic benefit
or interest therein transferred in violation of the Plan or an Award Agreement
shall not be entitled to be recognized as a holder of such Shares. Unless
otherwise determined by the Administrator in accordance with the provisions of
the immediately preceding sentence, an Option may be exercised, during the
lifetime of the Participant, only by the Participant or, during any period
during which the Participant is under a legal disability, by the Participant’s
guardian or legal representative.

 

16



--------------------------------------------------------------------------------

Section 18.

Continued Employment.

The adoption of the Plan shall not confer upon any Eligible Recipient any right
to continued employment or service with the Company or an Affiliate thereof, as
the case may be, nor shall it interfere in any way with the right of the Company
or an Affiliate thereof to terminate the employment or service of any of its
Eligible Recipients at any time.

 

Section 19.

Effective Date and Approval Date.

The Plan was originally effective as of July 20, 2017 and the Plan, as amended
and restated hereby, will be effective as of May 29, 2019 (the “Effective
Date”). The Plan will be unlimited in duration and, in the event of Plan
termination, will remain in effect as long as any Shares awarded under it are
outstanding and not fully vested; provided, however, that no Awards will be made
under the Plan on or after the tenth anniversary of the Effective Date. No
Option that is intended to be an Incentive Stock Option may be granted under the
Plan until the Approval Date. If the Approval Date does not occur within twelve
(12) months after the Effective Date, then no Options that are intended to be
Incentive Stock Options may be granted under the Plan.

 

Section 20.

Code Section 409A.

The intent of the parties is that payments and benefits under the Plan comply
with Code Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Plan shall be interpreted and be administered to
be in compliance therewith. Any payments described in the Plan that are due
within the “short-term deferral period” as defined in Code Section 409A shall
not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
required in order to avoid accelerated taxation and/or tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided upon a “separation from service” to a Participant who is a
“specified employee” shall be paid on the first business day after the date that
is six (6) months following the Participant’s separation from service (or upon
the Participant’s death, if earlier). In addition, for purposes of the Plan,
each amount to be paid or benefit to be provided to the Participant pursuant to
the Plan, which constitute deferred compensation subject to Code Section 409A,
shall be construed as a separate identified payment for purposes of Code
Section 409A. Nothing contained in the Plan or an Award Agreement shall be
construed as a guarantee of any particular tax effect with respect to an Award.
The Company does not guarantee that any Awards provided under the Plan will
satisfy the provisions of Code Section 409A, and in no event will the Company be
liable for any or all portion of any taxes, penalties, interest or other
expenses that may be incurred by a Participant on account of any non-compliance
with Code Section 409A.

 

Section 21.

Erroneously Awarded Compensation.

The Plan and all Awards issued hereunder shall be subject to any compensation
recovery and/or recoupment policy adopted by the Company to comply with
applicable law, including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or to comport with good corporate governance
practices, as such policies may be amended from time to time.

 

Section 22.

Governing Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to principles of conflicts of law of
such state.

 

Section 23.

Plan Document Controls.

The Plan and each Award Agreement constitute the entire agreement with respect
to the subject matter hereof and thereof; provided that in the event of any
inconsistency between the Plan and such Award Agreement, the terms and
conditions of the Plan shall control.

 

17